DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 15–19 and 21–26 is/are pending.
Claim(s) 1–14 and 20 is canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0321583 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 September 2022 was filed after the mailing date of the non-final Office Action on 07 June 2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01 September 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The use of the term  TENCEL (e.g., [0026]–[0028], [0032], TABLE 1, TABLE 2, [0152]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claim(s) 15–19 and 21–26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a dense layer." The term "dense" is a relative term which renders the claim indefinite. The term "dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a dense layer" is indefinite.
Claim 15 recites the limitation "fibrillated Tencel nanofibers." TENCEL is a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe first nanofibers and second nanofibers and, accordingly, the identification/description is indefinite.
Claim 16 recites the limitation "a high-strength micro-turbulence." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a high-strength micro-turbulence" is indefinite.
Claims 17 is directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "adding dispersants and water-retaining agents." Claim 15, which claim 18 is directly dependent, recites the limitation "wherein the inorganic coating comprises inorganic particles, dispersants, water-retaining agents and adhesive resins." It is unclear if "dispersants" recited in claim 18 is further limiting "dispersants" recited in claim 15.
Claim 18 recites the limitation "adding dispersants and water-retaining agents." Claim 15, which claim 18 is directly dependent, recites the limitation "wherein the inorganic coating comprises inorganic particles, dispersants, water-retaining agents and adhesive resins." It is unclear if "water-retaining agents" recited in claim 18 is further limiting "water-retaining agents" recited in claim 15.
Claim 18 recites the limitation "adding inorganic particles." Claim 15, which claim 18 is directly dependent, recites the limitation "wherein the inorganic coating comprises inorganic particles, dispersants, water-retaining agents and adhesive resins." It is unclear if "inorganic particles" recited in claim 18 is further limiting "inorganic particles" recited in claim 15.
Claim 18 recites the limitation "adding adhesive resins." Claim 15, which claim 18 is directly dependent, recites the limitation "wherein the inorganic coating comprises inorganic particles, dispersants, water-retaining agents and adhesive resins." It is unclear if "adhesive resins" recited in claim 18 is further limiting "adhesive resins" recited in claim 15.
Claim 19 is directly dependent from claim 18, is indirectly dependent from claim 15, and includes all the limitations of claims 15 and 18. Therefore, claim 19 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 are directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claims 21 and 22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "fibrillated tencel nanofibers." TENCEL is a trademark/trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe first nanofibers and second nanofibers and, accordingly, the identification/description is indefinite.
Claims 24–26 are directly dependent from claim 15 and include all the limitations of claim 15. Therefore, claims 24–26 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 15–19 and 21–26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Hao et al. (CN 104157812 A, hereinafter Hao).
Hao disclose a method of preparing a lithium ion battery separator, comprising mixing fiber materials of a support layer and a dense layer respectively with water (see mixing, [0040]), and then each independently defiberizing, beating and mixing to obtain pulps (see beating, [0049]), and then diluting the pulps with water by a flushing pump to an on-wire concentration (FIG. 1, [0049]); feeding the diluted pulps of the support layer and the dense layer into a double-layer hydraulic inclined wire former (FIG. 1, [0049]), wherein the pulp of the dense layer enters an upper flow channel and the pulp of the support layer enters a lower flow channel (FIG. 1, [0041]), overlapping the pulp in each flow channel in the same area and making papers at the same time (FIG. 1, [0041]), and draining to obtain a wet paper sheet (FIG. 1, [0062]), forming the wet paper sheet for a substrate (FIG. 1, [0062]); drying the wet paper sheet for the substrate to obtain a dry paper sheet for the substrate by a Yankee dryer (FIG. 1, [0062]); calendering the dry paper sheet for the substrate by a metal roller and a soft roller to obtain the substrate (FIG. 1, [0059]); and coating an inorganic coating uniformly on the surface of the dense layer of the substrate (FIG. 1, [0046]), and then drying by hot air to obtain the lithium ion battery separator (FIG. 1, [0046]), wherein the inorganic coating comprises inorganic particles and adhesive resins (see inorganic coating layer, [0033]); the inorganic particles are selected from one or more of the group consisting of alumina, silica, boehmite and magnesium hydroxide (TABLE 1, [0081]), and the adhesive resins are acrylate or styrene-butadiene latex (TABLE 1, [0081]); wherein the inorganic coating comprises 80–85 wt% of the inorganic particles and 10–14 wt% of the adhesive resins (TABLE 1, [0081]); wherein the substrate comprises 50–95 wt% of the support layer and 5–50 wt% of the dense layer, based on a total basis weight (TABLE 1, [0013]); the support layer consists of 30–45 wt% of superfine main fibers and 5–30 wt% of first nanofibers (TABLE 1, [0081]); the dense layer consists of second nanofibers (TABLE 1, [0081]); wherein the first nanofibers and the second nanofibers are independently selected from one or more of the group consisting of fibrillated poly-p-phenylene terephthalamide (PPTA) nanofibers, fibrillated Tencel nanofibers, fibrillated poly-p-phenylene benzodioxazole (PBO) nanofibers, fibrillated polyacrylonitrile (PAN) nanofibers, polyimide (PI) nanofibers and nanocellulose fibers (TABLE 1, [0081]); wherein a coating weight of the inorganic coating is 3–15 g/m2 (TABLE 1, [0081]).
Hao does not disclose, teach, or suggest the following distinguishing feature(s):
A method of preparing a lithium ion battery separator, comprising preparing an inorganic coating including dispersants and water-retaining agents; the water-retaining agents are sodium carboxymethyl cellulose; and the dispersants are ammonium polycarboxylate; and preparing a support layer consisting of 30-45 wt% of superfine main fibers, 30–65 wt% of thermoplastic bonded fibers and 5–30 wt% of first nanofibers.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Applicants argue one skilled in the art can confirm that the dense layer is more compact in structure than the support layer based on the material properties of the support layer and the dense layer (P12/¶1). Claim 15 recites inter alia "wherein the substrate comprises 50–95 wt% of the support layer and 5–50 wt% of the dense layer, based on a total basis weight; the support layer consists of 30–45 wt% of superfine main fibers, 30–65 wt% of thermoplastic bonded fibers and 5–30 wt% of first nanofibers by weight; the dense layer consists of second nanofibers." Claim 15 does not recite densities, porosities, or basis weights and thicknesses of the dense layer and support layer, which could be used to indicate the dense layer is more compact in structure than the support layer. The composition of the support layer and dense layer is insufficient to indicate the dense layer is more compact in structure than the support layer. The abstract states "the substrate has a uniform and compact double-layer structure." Emphasis added. The term "uniform" appears to indicate that the compactness of both the support layer and the dense layer are the same. Therefore, one skilled in the art, based on the specification and claims, could not confirm that the dense layer is more compact in structure than the support layer based on the material properties of the support layer and the dense layer.
Applicants argue it can be seen that the dense layer is denser than the support layer according to FIG. 1 (P12/¶1). The specification does not describe the dense layer as denser than the support layer. FIG. 1 does not illustrate that the dense layer is denser than the support layer. The support layer appears to have fewer pores and/or less open area than the dense layer because the support layer includes thicker fibers. The support layer having fewer pores and/or less open area would indicate the support layer being denser than the dense layer. Therefore, FIG. 1 does not show the dense layer is denser than the support layer.
Applicants argue "[h]igh-strength micro-turbulence” is a common term in the field of papermaking (P12/¶5). A search for the term "high-strength micro-turbulence" in the patent literature returns 26 references. Paper-making is classified in the CPC class D21, which contains 561,615 references. 0.002 % (i.e. 9 references) of paper-making references use the term "high-strength micro-turbulence." The instant application is also drawn to battery separators. Battery separators are classified in the CPC subgroups H01M50/40 to H01M50/497, which contain 115,416 references. 0.002% (i.e., 2 references) of battery separator patent references use the term "high-strength micro-turbulence." Therefore, "[h]igh-strength micro-turbulence” is not a common term in the field of papermaking or battery separators.

Applicant's arguments with respect to Hao have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oura (US 2019/0221807 A1) discloses ammonium polycarboxylate is a dispersant (see ammonium polycarboxylate, [0111]) and sodium carboxymethyl cellulose is a water-retaining agent (see sodium salt of carboxymethyl cellulose, [0205]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725